          Case 2:17-cv-02651-GMN-EJY Document 67 Filed 04/03/20 Page 1 of 2



 1

 2
                                UNITED STATES DISTRICT COURT
 3
                                    DISTRICT OF NEVADA
 4

 5                                            Case No. 2:17-cv-02651-GMN-EJY
     SWITCH, LTD,
 6                                            STIPULATION AND [PROPOSED]
                  Plaintiff,
 7                                            ORDER TO EXTEND TIME TO
           v.                                 RESPOND TO PLAINTIFF’S MOTION
 8                                            TO COMPEL THIRD-PARTY JONES
     STEPHEN FAIRFAX; MTECHNOLOGY, et         LANG LASALLE TO PROVIDE
 9   al.,                                     REQUESTED DOCUMENTS
10                Defendants.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME        Case No. 2:17-cv-02651-GMN-EJY
            Case 2:17-cv-02651-GMN-EJY Document 67 Filed 04/03/20 Page 2 of 2



 1     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO
      PLAINTIFF’S MOTION TO COMPEL THIRD-PARTY JONES LANG LASALLE TO
 2                     PROVIDE REQUESTED DOCUMENTS
 3
            Plaintiff SWITCH, LTD. (“Switch”) and Third-Party JONES LANG LASALLE, INC.
 4
     (“Jones Lang LaSalle”) (collectively, the “Parties”), by an through their undersigned counsel,
 5
     hereby STIPULATE and AGREE, subject to the approval of the Court, as follows:
 6
            1.      On March 20, 2020, Plaintiff Switch filed its Motion to Compel Third-Party Jones
 7
     Lang LaSalle to Provide Documents, ECF No. 66 (the “Motion to Compel”). A response deadline
 8
     of April 3, 2020, was given by the Court.
 9
            2.      On that same day, due to restrictions related to COVID-19, Plaintiff Switch emailed
10
     a copy of the Motion to Compel to Third-Party Jones Lang LaSalle.
11
            3.      The Parties dispute whether the email constituted effective service under Fed. R.
12
     Civ. P. 5.
13
            4.      In order to resolve their dispute, the Parties hereby agree that the last day to file a
14
     response to the Motion to Compel shall be April 9, 2020. The Parties further agree that the last
15
     day to file a reply in support of the Motion to Compel shall be April 16, 2020.
16
            5.      This is the first motion for an extension of time related to the Motion to Compel.
17
            6.      By entering this limited stipulation, third-party Jones Lang LaSalle does not
18
     consent to the jurisdiction of this Court for any other purpose, and reserves all rights with respect
19
     to its ability to oppose the Motion to Compel.
20
            SO STIPULATED AND AGREED, this 3rd day of April, 2020.
21
            Respectfully submitted,
22
     SWITCH, LTD.                                  JOLLEY URGA WOODBURY & HOLTHUS
23

24   By:    /s/ Samuel Castor                      By:    /s/ William R. Urga
     SAMUEL CASTOR, ESQ. 11532                     WILLIAM R. URGA, ESQ. #1195
25   7135 S. Decatur Blvd.                         330 S. Rampart Blvd. #380
     Las Vegas, NV 89118                           Las Vegas, NV 89145
26   T: (702) 444-4111                             T: (702) 699-7500
     Email: policy@switch.com                      Email: wru@juwlaw.com
27   Attorney for Plaintiff                        Attorney for Third Party
     SWITCH, LTD.                                  JONES LANG LASALLE, INC.
28
                                                      -1-
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME                       Case No. 2:17-cv-02651-GMN-EJY
